Citation Nr: 0929671	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-16 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment provided from July 22, 2007, to July 28, 
2007 at Methodist Hospital North in Memphis, Tennessee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1947 to March 
1968 and from July 1983 to July 1985.

This matter is on appeal from the Department of Veterans 
Affairs (VA) Medical Center (MC) in Memphis, Tennessee.  

A hearing was held in March 2009, by means of video 
conferencing equipment with the appellant in Nashville, 
Tennessee, before the undersigned Acting Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
medical appeal file.

This case was remanded by the Board in April 2009 for further 
development and is now ready for disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been deemed 100 percent permanently and 
totally disabled due to service-connected disabilities (TDIU) 
since October 1987.  

2.  The Veteran had an emergent condition requiring medical 
treatment which began on July 21 with chest pain.  Cardiac 
instability was still noted on July 23, gall bladder surgery 
was required on July 24, and thereafter the veteran developed 
a postoperative fever and was not considered stable for 
discharge until July 28.  

3.  On July 21, 2007, the Helena Regional Medical Center 
found that there were no beds available at the Memphis VAMC; 
therefore, the Veteran was evacuated by helicopter to 
Methodist Hospital North in Memphis, Tennessee, where he 
received treatment.  Thereafter, daily contact with the 
Memphis VAMC continued to reveal no bed availability until 
the Veteran was released from the hospital on July 28.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
the customary and usual charges of emergency treatment 
incurred as a result of services provided from July 22, 2007, 
to July 28, 2007, at Methodist Hospital North in Memphis, 
Tennessee have been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002 & Supp. 2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  
However, the law pertaining to the duty to notify and to 
assist and its implementing regulations are not applicable to 
claims, such as this one, that are governed by the provisions 
of Chapter 17 of Title 38 of the United States Code.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. 
Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact 
that such law is not controlling in these matters, the 
appellant must have a fair opportunity to present arguments 
and evidence in support of his claim for payment or 
reimbursement of medical expenses.  But since the Board is 
granting in full the benefit sought on appeal, any such error 
is harmless and will not be further discussed.  

Congress has authorized the customary and usual charges for 
emergency treatment by a non-VA facility to be reimbursed to 
a Veteran (or paid directly to the treatment provider) in 
certain circumstances.  See generally 38 U.S.C.A. §§ 1725, 
1728, as amended by the Veteran's Mental Health and Other 
Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 
122 Stat. 4123-24 (2008) (effective October 10, 2008).  

If, as here, a Veteran has a total disability permanent in 
nature from a service-connected disability, the emergency 
treatment of any disability would be eligible for payment or 
reimbursement.  38 U.S.C.A. § 1728(a)(3).  The Veteran has 
been deemed 100 percent permanently and totally disabled due 
to service-connected disabilities (TDIU) since October 1987.

Prior to 2008, 38 U.S.C.A. § 1728 required that the services 
(1) be rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health and (2) 
that VA or other federal facilities were not feasibly 
available.  

The 2008 amendments to 38 U.S.C.A. § 1728 define emergency 
treatment as having the same meaning given to the term in 
38 U.S.C.A. § 1725(f)(1).  There are four elements to 
"emergency treatment":  (1) VA facilities are not feasibly 
available; (2) an attempt to use the VA facility beforehand 
would not have been reasonable; (3) the care or services are 
rendered in a medical emergency of such nature that a prudent 
layperson reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health; and 
(4) "emergency treatment" lasts only until such time as the 
Veteran can be transferred safely to a VA or other federal 
facility.  

The Veteran sought emergency treatment at Helena Regional 
Hospital in Arkansas on July 21, 2007, with complaints of 
chest pain.  He was diaphoretic and pale, and the impression 
was unstable angina.  Helena Regional Hospital records 
include first the notation "Memphis VA-no beds" and 
thereafter the notation that he was being transferred to 
Methodist North.  The transferring physician determined that 
he needed critical care air transfer and that the Veteran was 
being transferred to a hospital that provided a different 
level of services "for the purpose of stabilizing and/or 
treating the [Veteran's] Emergency Medical Condition."  
Thus, the Veteran was subsequently admitted on July 21, 2007, 
to Methodist North.

Once at Methodist Hospital North, he was assessed in the 
emergency department and then admitted.  He was noted to have 
a history of heart catheterization several months earlier, in 
March 2007, revealing 3-vessel disease.  Methodist North 
records indicate that he was still not stable from a 
cardiology standpoint on July 23, 2007, as a treadmill test 
on that date was positive for myocardial ischemia.  He 
underwent gall bladder surgery on July 24 as a computer 
tomography (CT) scan had revealed gallstones.  
Postoperatively, he developed a fever, and he was not 
considered stable for discharge until July 28.  

The VA Medical Center in Memphis, Tennessee, determined that 
the claim had been approved for authorization of care and 
payment authorized up until the point that the Veteran was 
released from the emergency department and admitted to 
Methodist Hospital North.  Payment was not authorized past 
July 21, 2007.

Decision letters from the Memphis VAMC, dated in November 
2007, stated that the Veteran's claim for authorization of 
care and payment had not been approved because VA facilities 
were feasibly available for care.  By a statement of the 
case, dated in January 2008, the VAMC found that the Veteran 
was stabilized at the Helena Regional Medical Center and that 
VA facilities were available but not contacted for transfer.

The Board finds that the evidence is in equipoise with 
respect to the availability of VA or other federal 
facilities.  The negative evidence in this regard includes 
the November 2007 VAMC decision which found that VA 
facilities were available and the undated supplemental 
statement of the case (SSOC) wherein the VAMC stated:  
"[s]poke with Utilization review nurses who stated beds were 
available at this VAMC [Memphis] during the time of patient's 
episode of care."  The SSOC also noted that a review of both 
the Helena Regional Medical Center and the Methodist Hospital 
North records showed no indication that the Memphis VAMC or 
any VAMC was contacted for transfer of patient.

The positive evidence in this regard is a written comment at 
the end of the July 21 Helena Regional Medical Center records 
regarding instructions and follow-up care which noted 
"Memphis VA-No Beds".  After this notation is a reference 
to Methodist North.  Thus, contrary to the statements made in 
the SSOC, the Helena Regional Medical Center records clearly 
show an indication that the Memphis VAMC was contacted and 
that there were no beds available for the Veteran at the time 
his transfer was considered emergent.  Furthermore, this 
evidence supports the testimony of the Veteran and his wife 
that the Memphis VAMC was repeatedly contacted, from July 21 
and thereafter on a daily basis, and that they were 
repeatedly informed that there were no beds available for the 
Veteran.  Affording the Veteran the benefit of the doubt with 
respect to this question, the Board finds that VA or other 
federal facilities were not feasibly available to him during 
his period of treatment ending July 28.

In addition, the Board finds that the Veteran's care was 
rendered in a medical emergency and that a delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The record shows that the Veteran has coronary 
artery disease and had a very recent history of heart 
catheterization at the time of the episode in question; that 
he was initially assessed with unstable angina on July 21; 
that he was still not stable from a cardiology standpoint on 
July 23, 2007, as a treadmill test on that date was positive 
for myocardial ischemia; that he required gall bladder 
surgery on July 24 as a CT scan had revealed gallstones; and 
that postoperatively he developed a fever and was not 
considered stable for discharge from an infectious disease 
perspective until July 28.  

Accordingly, the Board concludes that payment or 
reimbursement for medical services rendered from July 22, 
2007, to July 28, 2007, at Methodist Hospital North in 
Memphis, Tennessee, is warranted.  The appeal is therefore 
granted.   





	(CONTINUED ON NEXT PAGE)
ORDER

Payment or reimbursement of the customary and usual charges 
of emergency treatment incurred as a result of services 
provided from July 22, 2007, to July 28, 2007, at Methodist 
Hospital North in Memphis, Tennessee, are granted.  




____________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


